ORDER
PER CURIAM.
Appellant, Ramon Issacc Collins (“Mov-ant”), appeals from the judgment of the Circuit Court of St. Francois County denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. *218After a jury trial, Movant was convicted of committing violence against an employee of the Department of Corrections, section 217.385 RSMo (2000).1 Movant was sentenced as a prior offender to fifteen years imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000 unless otherwise indicated.